995 F.2d 85
John R. NICHOLS, and Irene Nichols, et al., Plaintiffs,v.PETROLEUM HELICOPTERS, INC., et al., Defendants.Jimmie John MILLER, Jr., and Jolain Miller, Plaintiffs-Appellants,v.PETROLEUM HELICOPTERS, INC., et al., Defendants-Appellees.
No. 92-5133Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Aug. 17, 1993.

M. Terrance Hoychick, Young, Hoychick & Aguillard, Eunice, LA, for Miller, et al.
Kenneth H. Laborde, Mary Garvey Algero, Pulaksi, Gieger & Laborde, New Orleans, LA, for defendant/defendants-appellees.
Appeal from the United States District Court for the Western District of Louisiana, Nauman S. Scott, Judge.
Before HIGGINBOTHAM, SMITH and DeMOSS, Circuit Judges.
PER CURIAM:


1
While no motion for rehearing was filed in this case, another member of our court has questioned the propriety of disposition of this case on the summary calendar and requested the clerk to hold the issuance of any mandate in this case.   While the panel adheres to its original view that this case was appropriate for summary calendar disposition, we also recognize that the concerns expressed by our colleague are reasonable, and that the appropriate course to follow when reasonable doubts are raised is to permit reconsideration which would eliminate those doubts.


2
Accordingly, we withdraw the opinion dated July 14, 1993, 995 F.2d 82;  and instruct the clerk to withdraw the mandate issued herein;  and classify this case as III for further consideration by an oral argument panel.